DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/961,046 filed 07/09/2020 by Kwang-Bae Lee, Kun-Joo Yang, and Seog-Jin Yoon.  
Claims 1-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being obvious over MOTOKAWA (US 2016/0006006 A1) in view of ASAIDA (US 2013/0344376 A1).
With respect to claim 1.  MOTOKAWA teaches a battery module 1 that includes a battery block 2 and connecting member 3 that form a battery module 1 (paragraph 0024).  The battery module 1 is configured of a plurality of battery blocks 2 and connecting member 3 (paragraph 0024).  The battery assembly 4 is configured so that a plurality of batteries 5 are arranged and held in the battery case 6 (paragraph 0026).  The case 6 is a holding container for arranging and holding the batteries 5 in predetermined positional relation (paragraph 0030).  The connecting member 3 is a member that integrates and connects a plurality of battery blocks 2 (paragraph 0035).  Figure 4 shows a battery module 41 in which two battery blocks 40A, 40B are disposed in the Y direction (paragraph 0044).  In which case the connection member 42 is sued (paragraph 0044).  The connecting member 42 is configured of a top plate 45, connecting plate 47 that connects and integrates the top plate 45 and bottom plate 46 (paragraph 0046).  
The connecting member 42 is taken to be the claimed mounting structure and includes a first frame and second frame with a first body portion 47, being the connecting plate, and a top plate 45 and a bottom plate 46 (paragraph 0046).  
MOTOKAWA teaches the battery case 6 that holds the batteries 5.  However MOTOKAWA does not explicitly teach that the case includes a plurality of hollow tubes and a connection portion connecting the hollow tubes to each other.
ASAIDA teaches a battery block that accommodates a plurality of unit cells, and a case that transfers heat (abstract).  The cylindrical unit cell 101 is placed in a battery case 102 (paragraph 0102).  The battery case 102 includes a peripheral portion 102A and a central portion surrounded by peripheral portion 102A (paragraph 0102). The circular holes 102a are arranged in a central portion and have a size such that the unit cell 101 can be inserted in the hole (paragraph 0102).  A plurality of through holes 103 are arranged between holes 102a of battery case 102 (paragraph 0104).  As seen in Figure 2 the case 102 include at least connection portions which connect each of the holes 102a.  Heat emitted from an abnormally heated unit cell transfers in the battery case (paragraph 0107).  Such a structure is beneficial as a large amount of heat emanated from the unit cell transfers through the battery case 102 (paragraph 0123).  This reduces the amount of heat transferring to unit cell 101B, and this reduction prevents abnormal heat generation from occurring in unit cell 101B (paragraph 0123).  Accordingly, a chain reaction of degradations and abnormalities between unit cells 101 can be prevented (paragraph 0123).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the case 6 of MOTOKAWA with the battery case 102 of ASAIDA, as ASAIDA teaches the benefits of the battery case 102 being that it allows for heat transfer from the battery cells, which helps prevent a chain reaction of degradations and abnormalities between unit cells 101 can be prevented (paragraph 0123).  
With respect to claim 2.  MOTOKAWA teaches a plurality of cylindrical unit cells arranged in a plurality of columns and rows in the module case (Figures 1 and 4).  As seen in Figure 1 of MOTOKAWA the batteries in a row are arranged in a zigzag form along with the cells in an adjacent row.  Further as seen in Figure 1 of ASAIDA the connection portion extends in a diagonal direction to connect one hollow tube of one row 102a to another tube in another row.  
With respect to claim 10.  MOTOKAWA teaches a pair of guide grooves 14, 15 provided to the battery block and is used as guiding grooves along which connecting member 3 slides (paragraph 0033).  
With respect to claims 12-13.  ASAIDA further teaches battery blocks are utilized as power sources for various devices and vehicles (paragraph 0002).  Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to utilize the battery modules of MOTOKAWA and ASAIDA for various devices or vehicles as this is a simple application of known prior art element sin order to achieve predictable results.  
With respect to claim 14.  MOTOKAWA teaches as seen in Figure 4 that the first plate and the second plate are the same plate.  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOKAWA (US 2016/0006006 A1) in view of ASAIDA (US 2013/0344376 A1) as applied to claim 1 above, and further in view of OH (US 2017/0025654 A1).
Claim 5 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of MOTOKAWA and ASAIDA.  MOTOKAWA teaches a battery block that is configured so that both ends of the battery case 6 that holes the batteries 5 are covered with insulating lids (paragraph 0031).  However, MOTOKAWA does not explicitly teach that the upper case have a plurality of upper hollow tubes, or a plurality of lower hollow tubes.  
OH teaches a battery cell holder including a main body including a plurality of accommodating portions accommodating ends of a plurality of battery cells (abstract).  The battery cell includes holders 100 and 200 (paragraph 0033-0034).  The battery cell holder member 100 of the upper portion, and holder 200 may be the lower portion and may have the same structure (paragraph 0034).  The holder member 100 then includes a main body 110, a stopper portion 120 and an engaging portion 130 (paragraph 0037).  The main body 110 then includes a plurality of accommodating portions 112a-f to accommodate one end of a plurality of cells (paragraph 0038).  The main bodies then include partitions 114 and 116 separating the accommodating portions (paragraph 0041).  Stopper portions 120a-c may be formed on one side of the partitions 114 and 116 (paragraph 0045).  The stopper portions then contact a top surface or a bottom surface of the battery cell, and may stop the entry of the battery cell in the cell holder member (paragraph 0052).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the holder members 100 and 200 of OH for the lids of MOTOKAWA as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claim 6.  OH teaches stopper portions 120a-c formed on the upper part of the openings (paragraph 0045) and engaging portions 130a-b on the other side of the partition (paragraph 0046).  There are the stopper portions 120a-c on the cell holder 100 on the upper part, and stopper portions 220a-c of the cell holder member 200 on the lower part (paragraph 0080).  
With respect to claim 7.  MOTOKAWA teaches the lids include an outer wall opened in an upward and downward directions (Figures 2-3).  Similarly in combination of MOTOKAWA there are upward and downward directions of the hollow tubes.  
With respect to claim 8.  OH teaches the stoppers are located on a face of the first or second sidewalls of the frames (Figure 2).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOKAWA (US 2016/0006006 A1) in view of ASAIDA (US 2013/0344376 A1) as applied to claim 1 above, and further in view of PARE (US 2019/0393461 A1).
Claim 3 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of MOTOKAWA and ASAIDA, and claim 4 is dependent upon claim 3.  ASAIDA teaches connection portions which connect each of the holes 102a (Figure 2).  ASAIDA does not explicitly teach that these connection portions have a plate shape that connects adjacent hollow tubes.  
PARE teaches a battery container and battery pack that incorporates vibration damping (abstract).  Therefore there are lateral vibration damping in the form of longitudinally extending resiliently deformable ridges extending the length of each outer periphery (abstract).  The battery container includes cylindrical hollow tube adapted to contain a cylindrical battery (paragraph 0102).  There are then a plurality of resiliently deformable protruding ribs 25 (paragraph 0106).  These ribs 25 are disposed along the exterior cylindrical periphery of the hollow tube 20 (paragraph 0107).  Such ribs function to damping lateral vibratory forces exerted on the batteries, thereby reducing incidence of structural damage or explosion of batteries 16 (paragraph 0115).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the protruding ribs 25 along the cylindrical portions of the case of MOTOKAWA and ASAIDA in order to have the beneficial result of reducing incidence of structural damage or explosion of the batteries (see PARE paragraph 0115).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOKAWA (US 2016/0006006 A1) in view of ASAIDA (US 2013/0344376 A1), and OH (US 2017/0025654 A1) as applied to claim 8 above, and further in view of HEIMER (US 2002/0015880 A1).
Claim 9 is dependent upon claim 8 which is rejected above in view of MOTOKAWA, ASAIDA, and OH.  None of MOTOKAWA, ASAIDA, or OH explicitly teach beading structure ridged inward or outward formed at each sidewall and body portion of the first and second frame.  
HEIMER teaches a battery module 10 that includes walls that include ribs that provide a support surface for supporting cells within the module (paragraph 0027).  There is then a base 12 that includes a pattern of strengthening ribs 30 that are integrally molded with the base and provide structural strength to the base (paragraph 0028).  Each of the side walls then include a pattern of stiffening ribs 32 formed therein (paragraph 0028).  The stiffening ribs then allow for strength to be added to the side walls without the need to increase the amount of material used (paragraph 0028).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the strengthening ribs 30 and stiffening ribs 32 of HEIMER on the connecting member of MOTOKAWA, as this would provide the beneficial result of increasing the strength of the connecting member.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOKAWA (US 2016/0006006 A1) in view of ASAIDA (US 2013/0344376 A1) as applied to claim 10 above, and further in view of SADAO (EP 2413396 A2).
Claim 11 is dependent upon claim 10 which is rejected above in view of MOTOKAWA and ASAIDA.  MOTOKAWA teaches the connecting member includes at least sliding parts 43,44 the pair of sliding parts 16, 17 are then provided to be fitted into guide grooves of the lid of the battery blocks.  These sliding parts are taken to be the claimed upper and lower plates.  MOTOKAWA does not explicitly teach the claimed pack housing.  
SADAO teaches a battery pack that includes a battery block 10 including plural batteries accommodated in a battery accommodating portion of a battery holder 2 (abstract).  There is an exterior case 4 composed of a first and second cases 4A and 4B (paragraph 0073).  The exterior case 4 has bosses 65 that are integrally formed on the interior and exterior side of the case 4 (paragraph 0073).  Screws are inserted into the bosses and the first and second cases are coupled by the screws (paragraph 0073).  
At the time the invention was file done having ordinary skill in the art would have been motivated to include the pack housing of SADAO for the battery module of MOTOKAWA and ASAIDA, as this is a combination of known prior art elements in order to achieve predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722